Judgment, Supreme Court, New York County (Renee A. White, J.), rendered June 30, 2009, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him to a term of five years, unanimously affirmed.
The court properly exercised its discretion in denying defendant youthful offender treatment (see People v Drayton, 39 NY2d 580 [1976]), given the seriousness of the crime, defendant’s prior record and his failure to comply with several conditions of his plea agreement. Concur—Saxe, J.E, Friedman, Moskowitz, Freedman and Román, JJ.